COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


JADE H. MILLER
                                                 MEMORANDUM OPINION *
v.   Record No. 1167-98-4                             PER CURIAM
                                                  SEPTEMBER 29, 1998
A T & T CORPORATION


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Matthew H. Swyers; Koonz, McKenney, Johnson,
           DePaolis & Lightfoot, on brief), for
           appellant. Appellant submitting on brief.
           (Joseph F. Giordano; Semmes, Bowen & Semmes,
           on brief), for appellee. Appellee submitting
           on brief.



     Jade H. Miller ("claimant") appeals a decision of the

Workers' Compensation Commission ("commission") denying her claim

for payment of certain medical expenses.   Claimant contends that

the commission erred in finding that she failed to prove that her

reflex sympathetic dystrophy ("RSD") and related medical

treatment were causally related to her April 3, 1995 compensable

injury by accident.   Finding no error, we affirm.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained her burden of proof, the commission's findings are

binding and conclusive upon us.    See Tomko v. Michael's
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying claimant's application, the commission made the

following findings:
          [T]here is no clear factual relationship
          between the accident on April 3, 1995 and the
          claimant's RSD and there is no definitive
          medical opinion linking them. Rather, Drs.
          [Daniel R.] Ignacio, [Ellen J.] LaBelle and
          others, who support the questionable
          diagnosis of RSD, state only that the
          claimant has RSD and needs treatment for her
          chronic pain. None of them opine directly
          that the claimant's RSD is related to her
          compensable injury.
               On the other hand, Drs. [Albert C.]
          Casabona, [Ali G.] Ganjei and [Daniel J.]
          Freedenburg opined that the claimant does not
          have RSD. . . .
               The present record before the Commission
          is one in which several practitioners who
          have treated the claimant believe that she
          has RSD. None of these practitioners have
          opined that the claimant's RSD is directly
          attributable to her work injury. The
          claimant's initial treating physician, as
          well as physicians to whom Dr. Casabona has
          referred the claimant, have opined that the
          claimant's difficulties are not related to
          RSD or to her work injury of 1995.


     The commission's factual findings are amply supported by the

medical records.   Based upon the lack of any persuasive medical

opinion establishing a causal connection between claimant's RSD

and her compensable accident, the commission, as fact finder, was

entitled to conclude that "the claimant has not established that

her RSD is the result of her work injury on April 3, 1995, and

that, therefore, treatment at Johns Hopkins University and other

pain management centers are not the responsibility of this

employer."   "Medical evidence is not necessarily conclusive, but


                               - 2 -
is subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 215 (1991).

     Based upon this record, we cannot find as a matter of law

that claimant's evidence sustained her burden of proof.

Accordingly, the commission's findings are binding and conclusive

upon us on appeal.

     For these reasons, we affirm the commission's decision.
                                                          Affirmed.




                              - 3 -